internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-116590-98 date date re legend decedent trust spouse date dear this is in response to your submission dated date in which you requested a ruling under sec_2652 of the internal_revenue_code and sec_301_9100-1 of the procedure and administration regulations decedent died testate on date survived by spouse under the terms of the will decedent’s estate passed to a revocable_trust established by decedent during her lifetime article v section dollar_figure of trust provides for a generation skipping trust the generation skipping trust is to be funded with an amount equal to the decedent's generation-skipping_transfer_tax_exemption that has not been allocated to property transferred by decedent during her lifetime article v section dollar_figure provides for a residuary_trust during his life spouse is to receive all of the net_income from both trusts payable at least annually upon spouse's death article v section dollar_figure of trust provides that any undistributed_income in the residuary_trust is to be distributed in accordance with spouse’s exercise of a general_power_of_appointment if spouse does not exercise the power_of_appointment then the income will be added to the trust estate the corpus of the residuary_trust estate is to be distributed to decedent’s issue any accumulated income in the generation skipping trust is to be distributed in accordance with spouse’s exercise of a power_of_appointment if spouse does not exercise the power_of_appointment then the income is added to the trust estate upon spouse’s death the corpus of the generation skipping trust is to be divided into equal shares one share for each surviving child of decedent and one share for each child that has died leaving issue on schedule m of form_706 that was timely filed by the estate the executor made an election under sec_2056 with respect to the entire value of the generation skipping trust and the residuary_trust a deduction under sec_2056 was claimed with respect to these trusts article v sec_5 05d of decedent's will provides that an election under sec_2652 should be made with respect to the generation skipping trust the executor however failed to make an election under sec_2652 with respect to the generation skipping trust the decedent's personal representative requests an extension of time under sec_301_9100-1 to make an election under sec_2652 with respect to the generation skipping trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gstt exemption may be allocated to the qtip_trust under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making an election under sec_2652 with respect to the generation skipping trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gstt exemption in the instant case the executor made an allocation of the gstt exemption to the generation skipping trust on the estate_tax_return consequently in view of the reverse_qtip_election decedent's gstt exemption allocation to the generation skipping trust will not change this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
